DETAILED ACTION
Response to Amendment
1.	Applicant’s Amendment and Response, submitted January 21, 2021, has been reviewed by the Examiner and entered of record in the file.  
2.	The terminal disclaimer filed on January 21, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of U.S. Pat. No. 10,441,571 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Previous Double Patenting Rejections
3.	Claims 52 and 53 were previously rejected on the ground of provisional nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Pat. No. 10,441,571 A2 to Lowe et al.  
4.	 In view of Applicant’s submission of the terminal disclaimer (see above), the previous double patenting rejection is withdrawn.
REASONS FOR ALLOWANCE

5.	In view of Applicant’s amendatory changes and cancellations, claims 52 and 53 are allowable over the prior art, as newly renumbered claims 1-2.   The following is an examiners statement of reasons for allowance:
This invention is directed to a novel spiro-lactam compound that is an NMDA receptor agonist, and its pharmaceutical composition.  Some spiro-lactam NMDA receptor modulating compounds are known in the art, however the instant claimed compound is novel and unobvious.  After a thorough search, the closest of prior art, Khan et al, WO 2010/033757 A1 was found to teach similar spiro-lactam derivatives, Khan et al fail to teach, suggest or render obvious the instant claimed compound, or its pharmaceutical composition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



/JANET L COPPINS/Examiner, Art Unit 1628                                                                                                                                                                                                        February 23, 2021

/CRAIG D RICCI/Primary Examiner, Art Unit 1611